 

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT

, made as of the 11th day of November, 2002, between GREEN MOUNTAIN COFFEE,
INC., a Delaware corporation ("Employer"), and ROBERT D. BRITT, an individual
residing at 3 Adams Court, South Burlington, VT 05403 ("Executive"), is hereby
amended and restated as follows:



W I T N E S S E T H:

WHEREAS, Employer wishes to provide for the employment of Executive as further
provided below through January 25, 2003;

WHEREAS, Executive wishes to accept employment on the terms and conditions
herein set forth during such term; and

WHEREAS, Executive and Employer wish to establish the terms under which the
Executive will separate from the employ of Employer;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties agree as follows:

Employment, Powers, Duties and Acceptance.

 1. Employer hereby agrees to employ Executive as Employer's Vice President of
    Finance, Treasurer and Secretary until the close of business November 23,
    2002. From November 24, 2002 until the close of business January 25, 2003,
    Employer will employ Executive. Employee agrees to render services to
    Employer as Employer's Vice President of Finance, Treasurer and Secretary
    reporting directly to the Employer's Chief Financial Officer from the date
    of this Agreement until the close of business on November 23, 2002, and to
    render services as described below as an employee of Employer from November
    24, 2002 until the close of business on January 25, 2003. On November 23,
    2002, Executive will tender to Employer his written resignation as an
    officer and/or director or Green Mountain Coffee, Inc., Green Mountain
    Coffee Roasters, Inc., Green Mountain Coffee Roasters Franchising
    Corporation and Green Mountain Coffee Roasters Foundation, Inc. as well as
    his resignation from the Retirement Plan Committee. On January 25, 2003,
    Executive will tender to Employer his written resignation as an employee of
    Employer. Executive presents and warrants to Employer that he has full power
    and authority to enter into this Agreement and is not under any obligation
    of a contractual or other nature to any person, firm, or corporation which
    is inconsistent or in conflict with this Agreement, or which would prevent,
    limit or impair in any way the performance by Executive of his obligations
    hereunder.
 2. As Vice President of Finance and Treasurer of Employer, Executive shall be
    responsible for investor relations, risk management and the treasury
    functions of Employer's business and assisting in the preparation of fiscal
    2002 financial statements and will render such other services for Employer,
    consistent with Executive's status and experience, as may be mutually
    determined from time to time between Executive and the Chief Financial
    Officer or the Board of Directors of Employer.
 3. As an employee of Employer from November 24, 2002 until January 25, 2003,
    Executive will provide periodic services to Employer related to transition
    of responsibilities for Employer's financial matters, investor relations,
    risk management and treasury functions by telephone and/or electronic mail
    during normal business hours, not to exceed two hours per week, as mutually
    convenient to the parties.
 4. From the date of this Agreement through November 23, 2002, Executive shall
    be a full-time employee of Employer and shall devote all of his working
    time, best efforts and full skill and attention to Employer's business.
    During this period, Executive (i) shall not be engaged in any other business
    activity which conflicts with the duties of Executive hereunder or has a
    material adverse effect on Employer or its goodwill, whether or not such
    activity is pursued for gain, profit or other pecuniary advantage; and (ii)
    agrees to serve, without additional compensation, as an officer and/or
    director of Employer or any parent, subsidiary or affiliate of Employer
    through November 23, 2002. During the period from November 24, 2002 until
    January 25, 2003, Executive agrees to be available to Employer at times
    mutually convenient to the parties during normal business hours for periodic
    telephone and e-mail consultation not to exceed 2 hours per week.
 5. Executive's principal place of employment during the period from the date of
    execution of this Agreement through November 23, 2002, will be within the
    area of Waterbury, Vermont and environs, subject to reasonable travel
    requirements on behalf of Employer. During the period from November 24, 2002
    until January 25, 2003, Executive may provide services remotely.

Term

The term of Executive's employment (the "Employment Term") under this Agreement
will commence as of the day hereof and shall continue until January 25, 2003
unless terminated by Executive's death or disability as further provided below,
or if Employee is terminated for cause or resigns prior to January 25, 2003. As
used in this Agreement, the term "for cause" shall mean and include any of the
following events:

 A. Fraud, misappropriation or embezzlement by Executive involving Employer or
    any subsidiary or affiliate thereof;
 B. Conviction in any jurisdiction of Executive for any crime involving moral
    turpitude or which constitutes a felony;
 C. Willful engaging by Executive in conduct which has or could reasonably be
    expected to have a material adverse effect on Employer or any of its
    subsidiaries or affiliates; or
 D. Material breach by Executive of any representations, warranties, agreements
    or covenants made by Executive in this Agreement.

Compensation

On condition that Executive shall perform each and every term and condition of
this Agreement on his part to be kept or performed, Employer agrees to pay or
cause to be paid to Executive, and Executive agrees to accept, during the
Employment Term, compensation and benefits as follows:

 A. A salary at the rate of $153,303 per year ("Base Compensation"), payable in
    installments in accordance with Employer's standard payroll practices;
 B. Such Employer-paid employee benefits as Employer then makes available to
    full-time senior executive employees, provided Executive otherwise meets
    eligibility requirements therefore.
 C. Vacation with pay in accordance with Employer's standard policy with regard
    to vacation increases in effect for all full-time employees of Employer.
 D. Use and benefit of Employer funded equipment and other resources now used by
    Executive.
 E. Employer will reimburse Executive for all reasonable expenses paid or
    incurred by him on behalf of Employer in the course of his employment, but
    payment shall be made only against a signed, itemized list of such
    expenditures, utilizing procedures and general forms for that purpose
    established by Employer.
 F. Executive will be indemnified against any loss or claim to which he may
    become subject arising out of the performance of his employment services in
    accordance with the By-laws of Employer and Employer's then-current
    Directors' and Officers' Liability Insurance Policy.
 G. Vesting of previously granted stock options pursuant to existing Stock
    Option Agreements between Employer and Employee, subject to the terms and
    condition of such Stock Option Agreements.

4. Death or Disability

4.1 If Executive shall die or become disabled during the term hereof, the
Employment Term will terminate as at that date. Executive's legal
representatives or designated beneficiaries shall be entitled to receive Base
Compensation and accrued vacation pay under Sections 3.A and 3.C, severance
payments under Section 5.A, and continuation of paid health insurance coverage
under Sections 3.B and 5.B.

4.2 In the event of the Disability of Executive, as herein defined, Executive
shall be entitled to continue to receive payment of his compensation in
accordance with the terms of Sections 3 and 5 during the continuance of his
Disability, less payments to Executive under the Employer's short-term and/or
long-term disability plans. Employer shall have the right, exercisable in its
reasonable judgment, to make a determination of the Disability of Executive. The
date of commencement of Executive's Disability shall be the date set forth in
the notice given by Employer to Executive of a determination of Disability. The
term "Disability" shall mean physical or mental illness or injury that would
prevent Executive from performing duties for Employer substantially similar to
those performed by the Executive during the Employment Term.

 

5. Severance.

Conditioned upon Executive's employment with Employer on January 25, 2003, other
than due to death or disability, and execution of the Release of Employer as
otherwise provided in this Agreement (or, in the event of Executive's death or
disability, execution of a General Release by the representatives or executor of
the estate of Executive on form and content acceptable to Employer), Employer
will provide Executive upon termination of the Employment Term:

 A. For 16 consecutive months following the Employment Term, severance payments
    at the rate of $12,775 per month, the first payment to be made on or about
    February 7, 2003, subject to federal and state withholding requirements,
    such payments to be made in accordance with Employer's then current payroll
    practices;
 B. Employer shall continue to cover Executive under its health, hospitalization
    or other medical plan to the same extent and in the same manner, and subject
    to the same requirements as to contributions by Executive, as applicable
    generally to full-time executive officers of Employer in such plans. This
    obligation will expire upon the earlier to occur of 16 months from the end
    of the Employment Term or the date Executive commences employment with an
    entity providing health insurance coverage, even if such coverage is not as
    inclusive or is more expensive than available under Employer's benefit plan.
    The foregoing coverage shall not relieve Employer of its obligation to the
    extent provided by law to provide coverage under COBRA subsequent to the
    completion of the severance payments referenced in A above;
 C. Executive will receive the Employer's normal short-term and long-term
    disability coverage as provided to full-time executives of the Employer.
    This obligation will expire upon the earlier to occur of 16 months from the
    date of termination of the Employment Term or the date Executive commences
    employment with an entity providing disability coverage, even if such
    coverage is not as inclusive or is more expensive than available under
    Employer's benefit plan;
 D. Commencing December 1, 2002, career counseling and executive outplacement
    services for the next twelve consecutive months, or until Executive accepts
    other employment;
 E. Positive letters of recommendations in mutually acceptable form to
    prospective employers of Executive; provided, further, Employer upon request
    of prospective employers shall confirm Executive's dates of employment,
    positions held and salary received;
 F. As soon as practicable after termination of the Employment Term, Employer
    will direct its SEC counsel (Merritt & Merritt) to use its best efforts to
    cause the removal of restrictive legends from shares of Common Stock of
    Green Mountain Coffee, Inc. owned by Executive, subject to applicable law.
 G. Employer will deliver to Executive at his address as provided in this
    Agreement six (6) 10 oz. or six 12 oz bags of per month commencing with
    December 2002 and ending with November 2007.

6. Effects of Termination for Cause or Resignation of Executive

Termination of this Agreement by Employer for cause or by Executive by
resignation of Executive prior to January 25, 2003 shall entitle Employer
immediately to terminate the Employment Term, relieve Executive of all duties
and offices, and shall be effective upon written notice thereof to Executive. In
the event of termination of Executive's employment under this Agreement by
Employer for cause or by Executive's resignation prior to January 25, 2003,
Executive shall be entitled to no further compensation hereunder except Base
Compensation and vacation pay pursuant to Section 3 that has accrued prior to
such termination.

7. Confidentiality Agreement, Covenant Not to Compete or Hire Certain Employees

7.1 In view of the fact that Executive will be brought into close contact with
many confidential affairs of Employer and its affiliates not readily available
to the public, Executive agrees during the term of his employment under this
Agreement and thereafter:

 A. Except as provided in the Separation Agreement, to keep secret and retain in
    the strictest confidence all information about business and financial
    matters (such as costs, profits and plans for future development, methods of
    operation and marketing concepts) of Employer and its affiliates; their
    employment policies and plans; and any other proprietary information
    relating to Employer and its affiliates, their operations, business and
    financial affairs, including (subject to applicable law) the terms of this
    Agreement and Separation Agreement (collectively, but excluding information
    known to Executive prior to his employment with Employer, the "confidential
    information") and,
 B. for such time as Employer or any of its affiliates is operating, not to
    disclose the confidential information to anyone not then an officer,
    director or authorized employee of Employer or any of its affiliates, either
    during or after the termination of Executive's employment with Employer; and
 C. to deliver to Employer within ten days after termination of his services to
    Employer or at any time Employer may so request, all memoranda, notes,
    records, reports and other documents, electronic or otherwise, containing
    confidential information relating to Employer's or any of its affiliates'
    business, financial affairs or operations and all property associated
    herewith, which he may then possess or have under his control.
 D. The term "confidential information" does not apply to information that can
    be shown to have been in the public domain through no fault of Executive.

7.2 In consideration of the compensation payable to Executive hereunder,
including without limitation, Base Compensation and the severance payments and
benefits provided under Section 5, Executive agrees that during the "Non-Compete
Period", without Employer's written consent (which may be withheld for any
reason or for no reason in Employer's sole discretion), Executive shall not do
anything materially adverse to the interests of Employer, and shall not,
directly or indirectly himself or by or through a family member or otherwise,
alone or as a member of a partnership or joint venture, or as a principal,
officer, director, consultant, employee or stockholder of any other entity,
compete with Employer or be engaged in or connected with any business
competitive with that of Employer or any affiliate, parent or subsidiary
thereof, provided however, that Executive may own as a passive investment not
more than one percent (1%) of the securities of any publicly held corporation
that may engage in a business competitive with that of Employer or any affiliate
thereof. For purposes of this Section 7.2, the "Non-Compete Period" means (i)
such time as Executive is employed by Employer; and (ii) if Executive's
employment is terminated by (A) Employer for cause or (B) by reason of
Executive's voluntary resignation prior to January 25, 2003, the sixteen (16)
month period following such termination; or (iii) the sixteen (16) month period
in which severance payments are made.

7.3 Executive shall not at any time during the term of this Agreement or the
sixteen month period following the termination of his employment with Employer
for any reason whatsoever ("the Restricted Period"), without prior written
approval of Employer (i) employ any individual who was employed by Employer or
any affiliate thereof at any time during the Restricted Period or (ii) in any
material aspect cause, influence, or participate in the employment of any such
individual by anyone else in any business that is competitive with any of the
businesses engaged in by Employer or any affiliate, parent or subsidiary.

7.4 Executive shall not at any time during the Restricted Period or directly or
indirectly (i) persuade or attempt to persuade any material customer or supplier
of Employer or any affiliate thereof to cease doing business with Employer or
any affiliate thereof or to reduce the amount of business it does with Employer
or any affiliate thereof or (ii) solicit for himself or any person the coffee
and coffee-related sales of any individual or business which was a material
customer or supplier of Employer or any affiliate thereof at any time during the
one-year period immediately preceding such termination. For purposes of this
Agreement, a "material" customer or supplier is a customer or supplier doing
business in excess of $35,000 per year with Employer.

7.5 Employee will not during the term of his employment or thereafter disparage
Employer, its affiliates, parent or subsidiaries, its officers, employees or
Board of Directors. Employer will not disparage Employee.

7.6 It is agreed that Executive's obligations pursuant to this Section 7 are
unique and that any breach or threatened breach by Executive of any of the
foregoing provisions of this Section 7 cannot be remedied solely by damages. In
the event of a breach or a threatened breach by Executive of any of the
provisions of this Section 7, Employer shall be entitled to injunctive relief
restraining Executive and any business, firm, partnership, individual,
corporation or entity participating in such breach or attempted breach without
posting a bond or further proof of irreparable harm. Nothing herein, however,
shall be construed as prohibiting Employer from pursuing any other remedies
available by law or in equity, for such breach or threatened breach including
the recovery of damages and the immediate termination of Executive. Executive
acknowledges that the restrictions, prohibitions and obligations of this section
are reasonable and necessary for the protection of Employer and its business
interests. Executive is willing to enter into these obligations and restrictions
on future activity to provide Employer with what Executive considers necessary
for the protection of Employer's legitimate business interests. Executive
covenants that he will not challenge the enforceability nor raise any equitable
defense to Employer's enforcement of this Section 7. Employer agrees that its
obligations pursuant to Sections 5E and 7.5 are unique and that any breach or
threatened breach by Employer of such provisions cannot be remedied solely by
damages. In the event of a breach or threatened breach by Employer of such
provisions Employee shall be entitled to seek injunctive relief and/or specific
performance. Nothing herein, however shall be construed as prohibiting Employee
from pursuing any other remedies available by law or in equity, for such breach
or threatened breach including the recovery of damages. The provisions of this
Section 7 shall survive termination of the Employment Term and this Agreement
for any reason.

8. Execution of General and Special Release and Waiver of Claims.

Provision by Employer of any and all severance payments and benefits pursuant to
Section 5 of this Agreement are specifically conditioned on employment of
Executive by Employer on January 25, 2003, unless due to death or disability of
Executive, and the delivery by Executive on or before January 25, 2003 of a
signed release and waiver of known and unknown claims related to Executive's
employment and termination of employment in form attached to and made a part of
this Agreement as Exhibit A, which release is not revoked, or in the event of
the death or disability of Executive, delivery by the representatives or
executors of the estate of Executive on or before January 25, 2003 of a signed
release and waiver of known and unknown claims related to Executive's employment
and termination of employment acceptable in form and content to Employer. In the
event Executive revokes the release, Executive will immediately repay to
Employer all sums paid pursuant Section 5 to or on behalf of Executive, and
Employer will have no further obligation to Executive, his heirs, beneficiaries,
representative or executors of the estate of Executive under this Agreement
other than as required by COBRA and other applicable law.

 

9. Miscellaneous.

9.1 Relationship of Parties. The relationship of the parties is one of
employer/employee only. Neither Executive nor Employer shall be or become liable
or bound by any representation, act or omission whatsoever of the other made
contrary to the provisions of this Agreement.

9.2 Assignment. Neither this Agreement nor any rights to any payments hereunder
may be assigned or transferred by Executive, but in the event of Executive's
death, it shall be binding upon and inure to the benefit of his heirs and
distributees and his executors, administrators and personal representatives.
This Agreement is binding on the successors and assigns of Employer.

9.3 Notices. All notices and communications hereunder shall be in writing and be
given by hand or by registered or certified mail, postage and registration or
certification fees prepaid, and shall be deemed given when so mailed or
delivered personally as follows:

If to Employer:

Green Mountain Coffee, Inc.

33 Coffee Lane

Waterbury, VT 05676

Attn: Mr. Robert P. Stiller

If to Executive:

Mr. Robert D. Britt

3 Adams Court

South Burlington, VT 05403

The foregoing addresses may be changed by notice given in the manner set forth
in this section.



9.4 Entire Agreement. This Agreement, including the Release attached to and made
a part of this Agreement as Exhibit A, contains the entire understanding of the
parties hereto with respect to the employment of Executive by Employer during
the term hereof, and the provisions hereof may not be altered, amended, waived,
terminated, or discharged in any way whatsoever except by subsequent written
agreement executed by the party charged therewith. This Agreement supercedes all
prior employment agreements, letters, understandings and arrangements between
Executive and Employer pertaining to the terms of the employment and/or
separation from employment of Executive by Employer, including without
limitation, the employment agreement which was executed by Employer and
Executive on September 13, 2001. Executive acknowledges he has not relied on any
other oral or written representations or agreements of any kind other than as
expressly set forth in this Agreement.

9.5 Waiver. A waiver by either of the parties of any of the terms or conditions
of this Agreement, or of any breach hereof, shall not be deemed a waiver of such
terms and conditions for the future or of any other term or condition hereof, or
of any subsequent breach hereof.

9.6 Enforcement. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the generality of the foregoing sentence
(i) if any of the covenants contained in Section 7 hereof are hereafter
construed to be invalid or unenforceable in any jurisdiction, the same shall not
affect the remainder of the covenant or covenants or the enforceability in any
other jurisdiction, which shall be given full effect, without regard to the
invalid portions or the unenforceability in such other jurisdictions and (ii) if
any of the covenants contained in Section 7 hereof are held to be unenforceable
because of the scope or duration thereof, the parties agree that the court
making such determination shall have the power to reduce the duration and/or
area of such provision, and, in its reduced form, said provision shall be
enforceable; provided, however, that such court's determination shall not affect
the enforceability of Section 7 hereof in any other jurisdiction.

9.7 Mandatory Deductions. Employer shall have the right to deduct and withhold
from Executive's compensation the amounts required to be deducted and withheld
by Employer pursuant to any present or future law. In the event that Employer
makes any payments or incurs any charges for Executive's account or Executive
incurs any personal charges with Employer, Employer shall have the right and
Executive hereby authorizes Employer to recoup such payments or charges by
deducting and withholding the aggregate amount from any compensation otherwise
payable to Executive.

9.8 Governing Law. This Agreement shall be construed and interpreted under the
laws of the State of Vermont applicable to contracts to be performed entirely
therein. The parties consent to the exclusive jurisdiction and venue of the
state and federal courts located in Burlington, Vermont for the resolution of
any claim or action arising out of or in connection with this Agreement. The
parties agree not to contest venue as appropriate in Burlington, Vermont, and
waive right to trial by jury.

9.9 Captions. The captions in this Agreement are not part of the provisions
hereof, are merely for the purpose of references and shall have no force or
effect for any purpose whatsoever, including the construction of the provisions
of this Agreement.

9.10 Review. Executive has carefully reviewed the provisions of this Agreement
in its entirety with counsel of his choice. Executive fully understands this
Agreement, the nature of his obligations under this Agreement, and signs this
Agreement voluntarily.

9.11 Attorneys' Fees. In the event either party is required to enforce its
rights pursuant to this Agreement, the prevailing party, in addition to all
other remedies, shall be entitled to its reasonable costs of suit, including
reasonable attorneys' fees and costs.

 

 

 

IN WITNESS WHEREOF, the parties hereby have executed this Agreement as of the
date first above written.

GREEN MOUNTAIN COFFEE, INC.

By: s/ Robert P. Stiller________________
Robert P. Stiller

President and Chief Executive Officer

s/ Robert D. Britt

_____________________
Robert D. Britt



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 